Citation Nr: 1112560	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-01 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a right foot injury.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) with bronchitis and emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from April 1951 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for residuals of a foot injury and COPD with bronchitis and emphysema.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence is at least in equipoise with respect to whether the Veteran suffers from residuals of a right foot injury which are etiologically related to active duty service.

2.  The competent evidence shows that the Veteran's COPD with bronchitis and emphysema is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, residuals of a right foot injury were incurred during active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  COPD with bronchitis and emphysema was not incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in February 2008 and June 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the letters notice letters informed the Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess came before the initial adjudication of the claim, the timing of the notice complied with the requirement that the notice must precede the adjudication.  Thus, the Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.  The Board notes that the Veteran's service treatment records have been determined to be unavailable through no fault of his own.  The Veteran received notice of the unavailability of his service treatment records and of the alternative documents that he could submit in their place, by letter dated in June 2008.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court generally requires a veteran to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Veterans Court requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Moreover, where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Residuals of Right Foot Injury 

The Veteran contends that he is entitled to service connection for residuals of a right foot injury because they are due to an injury he incurred during service.  Specifically, he stated that in 1951 a tank engine door fell on his right foot.  He was carried to the hospital at Fort Bragg where X-rays confirmed a fracture.  He stayed in the hospital for 10 days.

The Veteran's service treatment records are unavailable.  They were presumably destroyed in the accidental fire at the National Personnel Records Center in 1973.  The Veteran received notice of the unavailability of his service treatment records in a June 2008 letter.  It was explained to him what alternative documents might substitute for the service treatment records.  

The Veteran submitted a letter from a private podiatrist, J. T. Harris, DPM, dated in March 2008.  Dr. Harris notes that the Veteran has an old appreciable fracture of the first through third digits on the right foot and still has a good amount of pain from the arthritis which has ensued from the injury.  The podiatrist opined that based upon the Veteran's reported history of an in-service injury to the right foot, the current degenerative changes of the proximal phalanges of the first through third digits on the right foot are etiologically related to his in-service injury.  

The Board notes that in cases such as this, where the Veteran's service treatment records are unavailable through no fault of the claimant, there is a heightened obligation to consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this regard, the Board finds that the Veteran's story is credible, and it is supported by the current X-ray evidence of an old appreciable fracture of the first through third digits on the right foot.  Nothing in the evidence conflicts with the Veteran's account, and the Board has no reason to question his credibility.  As such, the Board accepts as true that the Veteran injured his right foot during service.

With regard to whether the current right foot degenerative changes are etiologically related to the in-service injury, the Board finds that they are.  Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, because the only medical opinion evidence supports the Veteran's claim, service connection for residuals of a right foot injury is warranted.  In this regard, the Board points out that the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Therefore, service connection for residuals of a right foot injury is granted.

	II.  Chronic Obstructive Pulmonary Disease

The Veteran contends that he is entitled to service connection for COPD with bronchitis and emphysema.  The exact reason the Veteran feels that this disability is related to active service is unclear.

As noted previously, the Veteran's service treatment records are unavailable through no fault of his own.  As previously indicated, there is a heightened duty to consider the benefit-of-the-doubt rule.  See O'Hare, supra.

The post-service medical evidence shows that the Veteran is diagnosed with COPD and emphysema, which he has had since approximately 1998.  The Veteran's private physician at the Trenton Family Medical Center wrote a letter in June 1998 which noted that the Veteran has severe COPD.  Consequently, he will have dyspnea with strenuous activity.  The physician opined that the Veteran's prognosis depends upon his ability to stop smoking.

The remainder of the private medical records note that the Veteran has a history of smoking two packs of cigarettes a day for many years, and that he quit smoking at some point in the late 1990s after smoking for over 50 pack / years.  None of the medical evidence suggests that the Veteran's pulmonary disabilities are due to military service.  Instead, they all suggest that the disabilities are due to his smoking history.  

The Board notes that the Veteran has not undergone a VA examination in conjunction with this claim.  In this regard, a VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are unavailable; however, there is absolutely no post-service medical evidence which suggests that any of the currently diagnosed pulmonary disabilities is in any way related to the Veteran's military service.  Instead, as noted above, the evidence suggests that the pulmonary problems are related to the Veteran's history of cigarette smoking.  Therefore, no VA examination is warranted.

In conclusion, although the Veteran asserts that his pulmonary disabilities are related to service, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to give evidence about what he experienced; for example, he is competent to report that he experiences certain symptoms regarding his breathing.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board finds that the evidence of record suggests only one thing - that the Veteran has a current diagnosis of emphysema and COPD.  The only evidence suggesting an etiological link between that diagnosis and service is the Veteran's claim for service connection.  Accordingly, the Board finds that the competent evidence of record fails to establish that the Veteran's pulmonary disabilities are as a result of his service.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for COPD with emphysema and bronchitis.



ORDER

Service connection for residuals of a right foot injury is granted.

Service connection for chronic obstructive pulmonary disorder with bronchitis and emphysema is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


